McMurray, Presiding Judge.
Defendant Jimmy Lee Solomon was on probation for violating the Georgia Controlled Substances Act. The trial court revoked defendant’s probation based on circumstantial evidence adduced at a probation revocation hearing indicating that defendant aided and abetted co-defendant Haynes commit an armed robbery. Defendant filed this appeal after we granted his application for appeal. We address defendant’s contention that the evidence was insufficient to support revocation of his probation. Held:
*656Decided April 14,1999.
Cecilia M. Cooper, for appellant.
John R. Parks, District Attorney, Richard E. Nettum, Assistant District Attorney, for appellee.
According to OCGA § 42-8-38 (c), the revocation or continuance of probation is within the discretion of the trial court so long as a ruling to revoke is based on at least a preponderance of the evidence, as required by OCGA § 42-8-34.1 (a). In deciding whether to revoke or continue probation the trial court may take into consideration other circumstances and may be directed by its own reason and conscience to a just result. See Scott v. State, 131 Ga. App. 504, 505 (206 SE2d 137). Although there is no direct evidence in the case sub judice placing defendant at the crime scene, there is proof that defendant was with co-defendant Haynes immediately before and immediately after the armed robbery; that defendant “got extremely hostile” when a police investigator questioned defendant’s landlord about defendant’s “whereabouts” on the night of the armed robbery; that defendant “bucked and tried to run” when officers tried to arrest him, and that defendant informed two girlfriends about an hour and a half before the armed robbery that he was going with co-defendant Haynes to “pick up some money.” This evidence and proof that defendant misinformed an investigating officer about his whereabouts on the night of the armed robbery authorize the trial court’s finding, by a preponderance of the evidence, that defendant aided and abetted co-defendant Haynes commit an armed robbery. See Riggins v. State, 206 Ga. App. 239, 240 (1) (424 SE2d 879). We find no error in the trial court’s decision to revoke his probation.

Judgment affirmed.


Andrews and Ruffin, JJ, concur.